FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA JUL 2 9 2011
Clerk, U.S. District & Bankruptcy
Courts for the District of columbia
)
MIKEISHA BLACKMAN, _e_t a_l., )
)
Plaintiffs, )
) Civil Action No. 97-1629 (PLF)
v. ) Consolidated with
) Civil Action No. 97-2402 (PLF)
DISTRICT OF COLUMBIA, e_t a_l., )
)
Defendants. )
)

MEl\/l(iRANDUM OPlNlON AND ORDER

This matter is before the Court on the defendants’ motion for an extension of time
in which to file comments regarding the report and recommendation of Judge Richard A. Levie,
which was filed with the Court on July ll, 2011. Defendants request an extension until
August 8, 2011 "to enable the parties to conduct settlement negotiations . . . in an effort to
resolve the outstanding issues and to find a way to terminate the remainder of this case." Mot.
at 1 [Dkt. No. 2262]. The plaintiffs oppose the defendants’ motion, asserting that they "remain
willing to talk to defendants about settlement, but not at the expense of additional delay in
securing . . . needed relief." Opp. at 2 [Dkt. No. 2263].

The Monitor has informed the Court that the parties have engaged in one
negotiating session and will engage in another on August 9, 2011 at 2:00 p.m. In light of the
pending session on August 9, 2011, the Court will grant the defendants’ motion and will order
the defendants to file their comments by August 1 1, 2011. Largely for the reasons expressed by
the plaintiffs in their opposition to the defendants’ motion, however, the Court cautions the

defendants that no further extensions shall be granted without the plaintiffs’ consent.

Accordingly, it is hereby

ORDERED that the defendants’ motion for an extension of time [Dkt. No. 2262]
is GRANTED; it is

FURTHER ORDERED that the defendants shall file their comments regarding
Judge Richard A. Levie’s report and recommendation [Dkt. No. 2260] by August ll, 201 l; it is

FURTHER ORDERED that the plaintiffs and the Monitor shall respond to the

defendants’ comments by August 18, 2011; and it is

FURTHER ORDERED that no further extensions of the defendants’ August 11,

2011 deadline shall be granted without the plaintiffs’ consent.

SO ORDERED.
HENRY'INNNEDY, JS '
United St District Judge
for PAUL L. FRIEDMAN
DATE: 7!;?  United States District Judge